Citation Nr: 1024406	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-03 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a right knee 
disorder.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a left knee 
disorder.  

3.  Entitlement to service connection for a right knee 
disorder.  

4.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1960 to October 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Philadelphia, Pennsylvania.  

The Veteran appeared at a videoconference hearing at the RO 
before the undersigned Acting Veterans Law Judge in February 
2010.  A transcript of the hearing is of record.  

The newly reopened claims of service connection for right and 
left knee disorders are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  




FINDINGS OF FACT

1.  In a July 2004 rating determination, the RO denied 
service connection for a right knee disorder; the Veteran was 
notified of this decision that same month and did not appeal.

2.  Evidence received since the July 2004 rating decision 
denial of service connection for a right knee disorder raises 
a reasonable possibility of substantiating the claim.

3.  In a July 2004 rating determination, the RO denied 
service connection for a left knee disorder; the Veteran was 
notified of this decision later that month and did not 
appeal.  Thus, the decision became final.

4.  Evidence received since the July 2004 rating decision 
denial of service connection for a left knee disorder raises 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's July 2004 rating determination denying service 
connection for a right knee disorder, which the Veteran was 
notified of in July 2004, became final.  38 U.S.C.A. § 7105 
(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2. Evidence received since the July 2004 rating determination 
denying service connection for a right knee disorder is new 
and material, and the Veteran's claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The RO's July 2004 rating determination denying service 
connection for a left knee disorder, which the Veteran was 
notified of in July 2004, became final.  38 U.S.C.A. § 7105 
(c); 38 C.F.R. §§ 20.302, 20.1103.

4.  Evidence received since the July 2004 rating 
determination denying service connection for a left knee 
disorder is new and material, and the Veteran's claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004 (the notice and duty to assist provisions of the VCAA 
do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision on this claim, as it relates to the issues 
of whether new and material evidence has been received to 
reopen the claims of service connection for right and left 
knee disorders, further assistance is not required to 
substantiate that element of the claim.




New and Material

Final decisions will be reopened on receipt of new and 
material evidence.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).


Right Knee

As noted above, the RO denied service connection for a right 
knee disorder in July 2004.  The Veteran did not file an 
appeal, and the July 2004 rating decision became final.  
38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 20.302, 20.1103.

The Board notes that the RO, in a June 1964 rating 
determination for hospital and treatment purposes, noted that 
while on patrol duty, the Veteran was driving a pick-up truck 
when it overturned and he went flying over the hood.  The RO 
indicated that examination revealed tenderness along the 
lateral aspect of the right knee with slight limitation of 
motion due to flexion.  There was no evidence of joint 
effusion or laxness in the medial or lateral collateral 
ligaments.  Contusion of the right knee and left lower leg 
was diagnosed and he was returned to duty.  

The Veteran was afforded a VA examination in January 1965.  
Following the January 1965 VA examination, the RO, in a 
February 1965 rating determination, denied service connection 
for a right knee disorder as not having been found on the 
last VA examination.  The Veteran was notified of the 
decision later that month and did not appeal.  

In April 2002, the Veteran requested that his claim for a 
right knee disorder be reopened.  

In a May 2002 rating determination, the RO noted that the 
Veteran's claims of service connection had previously been 
denied in 1964 and 1965.  The RO indicated that the claim was 
denied because no residual chronic disability was shown to 
have resulted from the treatment in service for a right knee 
contusion.  

The RO noted that VA treatment records covering the period 
from January 2002 to April 2002 included an x-ray which 
showed degenerative changes in the right knee, consistent 
with mild osteoarthritis, along with evidence of a healed 
fracture at the proximal fibula and a healed fracture at the 
lateral tibial plateau.  At the time of the treatment visit 
there was mention of a previous operation due to a motorcycle 
wreck in the early 1980's, with a broken leg.  The RO cited 
the prevailing laws and regulations for new and material 
claims at that time.  It indicated that in the Veteran's 
case, he had directed the RO to VA treatment records showing 
current findings of mild osteoarthritis in the right knee, 
with past medical history showing the right knee contusion in 
service and a broken leg in the 1980's from a motorcycle 
wreck.  The RO indicated that the recent findings of right 
knee osteoarthritis were not linked by objective findings to 
the right knee contusion in service and the additional 
evidence did not relate to an unestablished fact necessary to 
substantiate the claim for service connection.  

In response to the RO's decision, the Veteran filed a notice 
of disagreement.  In response to the Veteran's notice of 
disagreement, the RO, in a May 2003 statement of the case, 
noted that service connection had previously been decided in 
June 1964 and February 1965 because no residual chronic 
disability was shown to have resulted from treatment in 
service for a right knee condition.  The decision became 
final in February 1966.  The RO indicated that a review of 
the Veteran's service medical records showed treatment for a 
right knee contusion following a truck accident in April 
1962.  X-rays taken of the right knee after the accident were 
normal.  There was no residual chronic disability shown as a 
result of the contusion.  

The RO noted that the Veteran had directed them to treatment 
records from the Philadelphia VAMC in 1964, and that 
examinations performed in January 1965 and October 1968, 
which were previously considered, did not show a chronic 
right knee disability at that time.  The RO stated that 
although VA treatment reports showed that the Veteran had 
mild osteoarthritis of the right knee in 2002, with evidence 
of a healed fracture at the proximal fibula and lateral 
tibial plateau that was noted to be the result of a 
motorcycle accident in the early 1980's, this was too remote 
a time frame to relate to the Veteran's military service or 
to the right knee contusion in 1964.  The Veteran did not 
perfect his appeal with regard to this decision and it became 
final.  

In September 2003, the Veteran again requested service 
connection for a right knee disorder.  

In support of his claim, the Veteran submitted additional 
treatment records along with a VA treatment record/opinion 
which indicated that the motor vehicle accident in service 
where the Veteran was thrown through the windshield and over 
the hood of the truck likely was the precipitating factor for 
the continuous knee trouble that he had had in the past.  

In a July 2004 rating determination, the RO noted the 
previous procedural history and the prior rating 
determinations.  The RO reopened the claim as the Veteran had 
provided additional medical information, which included a 
medical opinion relating the right knee contusion to an 
inservice wreck.  The RO noted that the medical records it 
received from the Memphis VAMC did not include the treatment 
record that the Veteran had supplied with regard to the 
opinion as to the etiology of the right knee disorder.  It 
indicated that the VA examiner, in the record supplied by the 
Veteran, did not indicate that he had reviewed the Veteran's 
entire medical record to include service and post service 
records.  The RO noted that the Veteran's service medical 
records showed that he was seen on April 8, 1962, after 
overturning a pick-up truck.  Physical examination was normal 
except for tenderness along lateral aspect of the right knee.  
A diagnosis of contusion of right knee was given.  It also 
observed that an x-ray was done in April 1962 which showed no 
bone or joint changes about the knee or proximal shaft of the 
tibia and fibula.  No further treatment was shown while the 
Veteran was on active duty.  The RO further observed that at 
the time of the October 1963 service separation examination, 
there were no complaints, diagnoses, or treatment for a 
chronic disabling right knee condition.  

The RO also noted that private treatment records showed that 
the Veteran was hospitalized in November 1984 after having 
rolled his motorcycle, with Veteran having sustained an open 
fracture of the right tibia, Grade II.  The RO stated that as 
the VA examiner did not indicate that he had access to these 
service medical records or the current treatment notes prior 
to providing his medical opinion, and as the service medical 
records showed no diagnosis of a chronic disabling right knee 
condition, the preponderance of the evidence continued to 
show no chronic disabling condition which was incurred in or 
aggravated by military service.  

The Veteran was notified of this decision later that month 
and did not appeal.  Thus, the decision became final.  

Evidence received subsequent to the July 2004 rating 
determination includes additional VA treatment records; 
duplicate VA treatment records, including the previously 
received opinion from the VA examiner noted above; duplicate 
private and service medical records; statements from the 
Veteran; and the testimony of the Veteran at his February 
2010 hearing.  

The duplicate records inservice, private, and VA , are 
neither new nor material as they were of record at the time 
of the previous denial.  The VA treatment records continue to 
demonstrate that the Veteran has continuing problems with his 
right knee.  

At the time of his February 2010 hearing, the Veteran 
testified in great detail as to he how he sustained the 
injury to his right knee.  He also testified that the 
motorcycle accident in 1984 affected a completely different 
part of the right leg and had had no impact on the right 
knee.  The Veteran also indicated that he had had continuous 
symptoms with regard to his right knee since the accident.  
He reported that he had pain in his right knee on a 
continuous basis since the time of the accident.  He also 
noted that he had been told by several physicians that his 
right knee problems were related to the accident he had been 
involved in during service.  

Based upon the in-depth testimony of the Veteran, the Board 
is now aware of the severity of the injury sustained by the 
Veteran.  He has also provided a continuity of symptoms 
relating to his right knee since the date of the injury.  One 
of the bases for the previous denial was the lack of 
continuity of symptoms relating to the right knee.  The 
testimony of the Veteran relates to previously unestablished 
elements of the claim of a current disability and a link 
between the current disability and service, and provides a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Therefore, the Veteran's claim of 
service connection for a right knee disorder is reopened.


Left Knee

As noted above, the RO denied service connection for a left 
knee disorder in July 2004.  The Veteran did not file an 
appeal, and the July 2004 rating decision became final.  
38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 20.302, 20.1103.

In denying service connection for a left knee disorder, the 
RO noted that service connection could be granted for a 
disability which began in military service or was caused by 
some event or experience in service.  Service treatment 
records showed that the Veteran was seen in June 1962 with an 
abrasion over the left tibial tubercle with no sign of 
infection or adenitis.  No diagnosis was given.  The RO also 
noted that post service records showed no complaints, 
treatment, or diagnoses of a left knee disorder.  It stated 
that a disability which began in service or was caused by 
some event in service had to be considered chronic before 
service connection could be granted.  The RO noted that 
although there was record of treatment for a left knee 
condition, no permanent residual or chronic disability 
subject to service connection was shown by the service 
medical records or demonstrated by evidence following 
service.  Therefore, service connection for a left knee 
condition was denied.

Evidence received subsequent to the July 2004 rating 
determination includes additional VA treatment records; 
duplicate VA treatment records, including the previously 
received opinion from the VA examiner noted above; duplicate 
private and service medical records; statements from the 
Veteran; and the testimony of the Veteran at his February 
2010 hearing.  

The duplicate records inservice, private, and VA , are 
neither new nor material as they were of record at the time 
of the previous denial.  

The newly added VA treatment records reveal that left knee 
degenerative joint disease has been diagnosed.   

The testimony provided by the Veteran reveals that the he 
also sustained an injury to his left knee during the 
accident.  It also provides a continuity of symptoms with 
regard to the left knee from the Veteran's period of service 
to the present time.  

The newly received evidence demonstrates that the Veteran now 
has degenerative joint disease of the left knee.  The lack of 
a chronic disability was one of the bases for the previous 
denial.  As a result of the in-depth testimony of the 
Veteran, the Board is now aware that the Veteran sustained a 
left knee injury in the truck accident.  He has also provided 
a continuity of symptoms relating to his left knee since the 
date of the injury.  The testimony of the Veteran and the VA 
treatment records demonstrating that the Veteran now has a 
chronic left knee disability relates to previously 
unestablished elements of the claim of a current disability 
and a link between the current disability and service, and 
provides a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  Therefore, the Veteran's claim 
of service connection for a left knee disorder is reopened.


ORDER

New and material evidence having been received the claim of 
service connection for a right knee disorder is reopened.

New and material evidence having been received the claim of 
service connection for a left knee disorder is reopened.


REMAND

As the claims of service connection for right and left knee 
disorders have been reopened, additional development is 
warranted.  Under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

Moreover, a review of the Veteran's service treatment records 
reveals that he was involved in an automobile accident during 
service where the Veteran has testified that he sustained 
injuries to both knees.  A March 2002 VA treatment record 
indicates that the examiner opined that the Veteran's motor 
vehicle accident in service was likely the precipitating 
factor for the continuous knee trouble.  Based upon the 
above, a VA examination to determine the nature and etiology 
of any right and left knee disorder and its relationship, if 
any, to the Veteran's period of service is warranted.

The record shows that the Veteran has received medical 
treatment for the left and right knee disabilities from the 
VA healthcare system in Philadelphia.  Of record are VA 
treatment records dated from October 2007 to January 2008.  
The RO should obtain the VA treatment records from the 
Philadelphia VA Healthcare System dated from February 2008.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's 
treatment of the right and left knee 
disabilities from the Philadelphia VA 
Healthcare System dated since February 
2008 and to incorporate any such 
documents in the official record.

2.  Schedule the Veteran for a VA 
examination to determine the etiology of 
any current right and left knee disorder.  
All indicated tests and studies should be 
performed.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination and 
review should be noted on the report.  
The examiner should render an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current right or left knee 
disorder is related to the Veteran's 
period of service, to include as a result 
of any injuries sustained in an 
automobile accident while in service.  
Detailed rationale should be provided for 
each opinion that is rendered.  

3.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination(s), to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to his last known address prior 
to the date of the examination.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  To help avoid future remand, the RO 
must ensure the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the remaining issues 
on appeal.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


